Citation Nr: 1541489	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-12 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the reduction of the rating for bilateral otosclerosis with conductive deafness from 30 percent disabling to noncompensable (zero percent disabling), effective March 1, 2012, was proper. 


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which reduced the disability rating of the Veteran's bilateral otosclerosis with conductive deafness from 30 percent to noncompensable, effective March 1, 2012.  The Veteran disagrees with the propriety of the rating reduction.   

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 

FINDINGS OF FACT

1.  In a July 2009 rating decision, the RO increased the disability rating of the Veteran's bilateral otosclerosis with conductive deafness from noncompensable to 30 percent disabling; the 30 percent disability rating had been in effect for less than five years. 

2.  Following a September 2010 VA examination, in a July 2011 rating decision, the RO proposed to reduce the disability rating of bilateral otosclerosis with conductive deafness from 30 percent disabling to noncompensable.  A December 2011 rating decision implemented the rating reduction from 30 percent disabling to noncompensable, effective March 1, 2012.  

3.  At the time of the December 2011 rating decision, the evidence of record reflected objective evidence of material improvement in the Veteran's bilateral otosclerosis with conductive deafness under the ordinary conditions of life.


CONCLUSION OF LAW

The December 2011 rating decision, which reduced the disabling rating of the Veteran's bilateral otosclerosis with conductive deafness from 30 percent to noncompensable, effective March 1, 2012, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e), 3.344, 4.85, Diagnostic Codes 6100, 6202 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

However, the issue of whether the rating reduction for bilateral otosclerosis was proper is governed by the regulatory provisions pertaining to rating reductions, which contain notification and due process requirements that fall outside the ambit of the VCAA.  See 38 C.F.R. § 3.105(e), (i); see also, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  For this reason, the Board concludes that the VCAA does not apply to this matter, and that a specific VCAA notice letter is not required.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see also Peyton v. Derwinski, 1 Vet .App. 282, 286 (1991) (identifying the issue as "a rating reduction case, not a rating increase case").

As will be discussed below, the RO complied with the procedures required under 
38 C.F.R. § 3.105(e) for reducing the disability rating by notifying the Veteran of rights and giving an opportunity for a hearing and time to respond; thus, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

Propriety of the Rating Reduction - Procedural Requirements

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in disability evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then, a final rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).  

In an April 1969 rating decision, the RO granted service connection for bilateral otosclerotic deafness, status post right stapedectomy, and assigned an initial noncompensable disability rating, effective March 16, 1968.  In subsequent December 1976 and August 1981 rating decisions, the Veteran's original disability was separated into three distinct disabilities, each rated as noncompensable: bilateral otosclerosis with secondary conductive deafness; residuals of a right stapedectomy; and residuals of a left stapedectomy.  As a result, the Veteran was awarded a single 10 percent disability rating based on multiple noncompensable disability ratings, effective October 21, 1976.  See 38 C.F.R. § 3.324.  

Following initiation of a claim for an increased disability rating for hearing impairment, the RO issued a rating decision in July 2009, which increased the disability rating from zero percent to 30 percent disabling.  The increase in disability rating was based on the results of a May 2009 VA audiological examination.  The Veteran was notified of this decision in correspondence dated July 24, 2009.  

In correspondence dated August 2, 2010, the Veteran expressed his disagreement with the 30 percent disability rating assigned, indicating his belief that he should be rated at 50 percent disabling.  In subsequent correspondence, the RO informed the Veteran that his August 2, 2010 correspondence could not be accepted as a Notice of Disagreement, as it was received after the expiration of the one-year appeal period following the July 2009 rating decision.  Instead, the RO construed the Veteran's correspondence as a new claim for an increased disability rating for bilateral otosclerosis.  

In July 2011, the RO issued a rating decision in which the 30 percent disability rating for bilateral otosclerosis was proposed to be reduced to zero percent disabling.  The reduction in disability rating was based on the results of a September 2010 VA audiological examination.  The Veteran was informed of this proposed reduction in a letter dated July 22, 2011, and was given 60 days to submit additional evidence in support of maintaining the higher disability rating.  

In correspondence dated July 26, 2011, the Veteran submitted a statement in support of the claim along with several enclosures.  However, the RO found this additional evidence did not counter the objective findings of the September 2010 VA examination, and, therefore, took final action to reduce the disability rating in a December 2011 rating decision, in which the disability rating was reduced from 30 percent disabling to noncompensable, effective March 1, 2012.  The Veteran was notified of such action in a letter dated December 21, 2011.  In April 2014, the Veteran perfected an appeal as to the propriety of the rating reduction. 

In this case, the requirements under 38 C.F.R. § 3.105(e) for reduction of the disability rating for the Veteran's service-connected bilateral otosclerosis with conductive deafness were properly carried out by the RO.  In a July 2011 rating decision and subsequent letter, the RO notified the Veteran of the proposed rating reduction, and the RO instructed the Veteran to submit, within 60 days, any additional evidence to show that the disability rating should not be reduced.  The RO further notified the Veteran that he could request a personal hearing, which he did not request. 

The Veteran was notified of the proposed rating reduction in a letter dated July 22, 2011.  The RO took final action to reduce the disability rating in a December 2011 rating decision.  The reduction action was more than 60 days from the time of notice of the proposed action.  Thus, the RO properly carried out the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the disability rating from 30 percent disabling to noncompensable for the Veteran's service-connected bilateral otosclerosis with conductive deafness.  The Veteran does not otherwise contend that the RO failed to follow proper procedural requirements.

Propriety of the Rating Reduction - Analysis

The Veteran contends that the RO erred when it reduced the rating of bilateral otosclerosis with conductive deafness from 30 percent disabling to noncompensable, effective March 1, 2012.  Specifically, the Veteran contends that his hearing loss has not improved, but has recently deteriorated substantially.  The Veteran reports that his hearing loss substantially affects his daily and occupational life.  

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344 (2015); see also Dofflemyer, 2 Vet. App. 277.  

Where a disability rating has been in effect for five years or more, a rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher rating.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

However, the provisions of 38 C.F.R. § 3.344(a) do not apply to disabilities for which the assigned ratings have been in effect for less than five years, as in this case.  Such disabilities are not considered stabilized and, thus, are subject to improvement.  Re-examination disclosing improvement in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344(c) (2015). 

In any rating reduction case, however, not only must it be determined that an improvement in a disability had actually occurred at the time of the reduction, but also that the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  Additionally, the examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992).  

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated; although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2 Vet. App. 281-282.  However, post-reduction evidence may not be used to justify an improper reduction.  The burden of proof is on VA to establish that a reduction is warranted by the weight of the evidence.  Kitchens v Brown, 7 Vet. App. 320 (1995).

In considering the propriety of a reduction in this case, a review of the rules for establishing disability ratings is appropriate.  Disability ratings are determined by comparing a veteran's disability symptoms with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2015).  When a question arises as to which of two disability ratings apply under a particular diagnostic code, the higher of the two ratings is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.   38 C.F.R. § 4.7 (2015).

Otosclerosis is contemplated by Diagnostic Code 6202, which provides that the disability should be rated on the basis of hearing impairment.  38 C.F.R. § 4.87.  The Rating Schedule provides rating tables for the evaluation of hearing impairment.  38 C.F.R. § 4.85.  Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on the puretone threshold average and controlled speech discrimination (Maryland CNC) testing.  Table VIa assigns a Roman numeral designation for hearing impairment based only on the puretone threshold average, and is used when speech discrimination testing is not appropriate or when indicated under the provisions of 38 C.F.R. § 4.86.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.

The "puretone threshold average" as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Board is aware that it must make its determination as to whether improvement in the Veteran's hearing impairment had been shown between (1) the evidence of record at the time of the July 2009 rating decision which granted the 30 percent rating for the Veteran's bilateral otosclerosis with conductive deafness, and (2) the evidence used to reduce the disability rating to a noncompensable disability rating.  After comparing the evidence, the Board finds that the RO's decision to reduce the Veteran's disability rating from 30 percent to noncompensable was warranted.

In a March 2009 statement, the Veteran requested an increase in his disability rating for bilateral hearing loss because it had "substantially increased over the years."  Along with his statement, the Veteran enclosed a March 2009 private general medical examination report that indicted the Veteran presented with mild to severe mixed hearing loss bilaterally.  In an April 2009 statement, the Veteran indicated that his hearing had "worsened substantially" and now affected his occupational activities.  

Upon VA audiological examination in May 2009, the Veteran reported symptoms of hearing loss and occasional ear pain and itchiness.  The Veteran indicated that his hearing loss impairs his ability to communicate with other, especially during meetings at work.  Puretone thresholds, in decibels, measured during the May 2009 VA examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
45
60
70
LEFT
50
65
70
90
90

The puretone threshold average, after rounding to the nearest whole number, was 51 decibels in the right ear and 79 decibels in the left ear.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 64 percent in the right ear and 68 percent in the left ear.  

The May 2009 audiometric findings, applied to Table VI, yield a Roman numeral designation of VI for the right ear (51 decibel puretone threshold average, and 64 percent speech discrimination), and a Roman numeral designation of VI for the left ear (79 decibel puretone threshold average, and 68 percent speech discrimination).  The Roman numeral designation for the right ear (VI) along with the Roman numeral designation for the left ear (VI), entered into Table VII produce a 30 percent disability rating for hearing impairment.  On the basis of this VA examination, in the July 2009 rating decision, the Veteran's disability rating was increased to 30 percent.  

In a September 2010 statement, the Veteran reported that since March 2009, he has "gone almost completely deaf."  The Veteran further indicated that his "worsening hearing loss has caused many misunderstandings and confusion in my work place and in my marriage."  


Upon VA audiological examination in September 2010, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
25
50
65
LEFT
40
40
50
55
65

The puretone threshold average, after rounding to the nearest whole number, was 43 decibels in the right ear and 53 decibels in the left ear.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  The VA examiner indicated that the May 2009 VA examination report documented very poor word recognitions scores, but that current audiological testing revealed excellent word recognition scores, which was consistent with audiological testing performed in September 1968, October 1976, and July 1981.  

The September 2010 audiometric findings, applied to Table VI, yield a Roman numeral designation of I for the right ear (43 decibel puretone threshold average, and 96 percent speech discrimination), and a Roman numeral designation of I for the left ear (53 decibel puretone threshold average, and 92 percent speech discrimination).  The Roman numeral designation for the right ear (I) along with the Roman numeral designation for the left ear (I), entered into Table VII produce a noncompensable (zero percent) disability rating for hearing impairment.  On the basis of this VA examination, in the July 2011 rating decision, the RO proposed to reduce the Veteran's disability rating from 30 percent to noncompensable.  The RO took final action to reduce the Veteran's disability rating in the December 2011 rating decision.  

Based on a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence available at the time of the December 2011 rating decision that reduced the Veteran's disability rating indicated that material improvement in the service-connected bilateral otosclerosis with conductive deafness had been demonstrated.  In this regard, the May 2009 VA examination report documented a level of hearing impairment representative of a 30 percent disability rating.  However, during the subsequent September 2010 VA examination, the Veteran demonstrated a level of hearing impairment representative of a noncompensable disability rating.  

The Board has carefully considered the statements of the Veteran that the service-connected bilateral otosclerosis with conductive deafness should remain rated at 30 percent disabling.  The Veteran is competent to describe the effects of his hearing loss on his daily functioning, such as having difficulty in his occupational and personal life.  However, disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann, 3 Vet. App. at 349.  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiological examinations of record.  Here, mechanical application of the Rating Schedule to the audiometric findings of record demonstrates material improvement of the Veteran's hearing impairment.  

The Board has additionally considered the results of a January 2014 VA audiological examination.  While post-reduction evidence may not be used to justify an improper reduction, the Board may consider post-reduction medical evidence in the context of evaluating if a disability had actually improved.  Cf. Dofflemyer, 2 Vet. App. 281-282.  Upon VA audiological examination in January 2014, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
60
55
75
LEFT
45
60
70
70
85

The puretone threshold average, after rounding to the nearest whole number, was 56 decibels in the right ear and 71 decibels in the left ear.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  

The January 2014 audiometric findings, applied to Table VI, yield a Roman numeral designation of I for the right ear (56 decibel puretone threshold average, and 100 percent speech discrimination), and a Roman numeral designation of II for the left ear (71 decibel puretone threshold average, and 100 percent speech discrimination).  The Roman numeral designation for the right ear (I) along with the Roman numeral designation for the left ear (II), entered into Table VII produce a noncompensable (zero percent) disability rating for hearing impairment.  

For these reasons, the Board finds that the weight of the evidence demonstrates that the reduction of the disability rating for the Veteran's bilateral otosclerosis with conductive deafness, effective March 1, 2012, was proper.  The record demonstrates that the procedural requirements for a reduction in rating have been met as specified under the provisions of 38 C.F.R. § 3.105(e).  The prescribed 60-day timeframe within which to submit additional evidence following the proposed reduction action was afforded to the Veteran.  The effective date of the reduction on March 1, 2012, came after the 60-day period following notice to the Veteran of the rating action proposing the reduction.  Finally, the weight of the evidence demonstrates material improvement in the Veteran's hearing impairment.  As such, the rating reduction was proper.  


ORDER

The reduction in disability rating from 30 percent disabling to noncompensable for the Veteran's service-connected bilateral otosclerosis with conductive deafness, effective March 1, 2012, was proper. 



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


